Title: From Alexander Hamilton to James McHenry, 11 March 1800
From: Hamilton, Alexander
To: McHenry, James

NY. March 11th 1800
Sir
Your letter of the seventh instant has been received.
I have upon reflection, thought it expedient to order all the recruiting Officers of the additional regiments, with the men they may have enlisted, to their regimental rendezvouses; as it would be impossible to adopt any arrangements which would effectually prevent the enlistment of more men than are wanted to complete the old establishment. In the mean time the recruiting service for this establishment will continue under the proper officers.
I have called for returns of the Cloathing on hand. When I receive this I shall give such orders as will cause the object of your letter, in respect to clothing, to be accomplished.
Enclosed is a letter from Captain Cole of the 11th. regiment offering a resignation of his commission. I would thank you to enable me speedily to inform this gentleman of the decision in his case.
S of war

